          Case 1:20-cv-01710-BAH Document 9 Filed 06/26/20 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 OPEN TECHNOLOGY FUND, et al.

                        Plaintiffs,
        v.

 MICHAEL PACK, in his official capacity                  Case No. 1:20-cv-1710
 as Chief Executive Officer and Director of the
 U.S. Agency for Global Media,

                        Defendant.


                 MOTION TO FILE SUPPLEMENTAL DECLARATIONS


       On June 25, 2020, J. Lauren Turner, General Counsel of the Open Technology Fund,

sent Counsel for the Plaintiffs a number of documents that detail the events at Open Technology

Fund after the purported removals of the CEO, President, and Board. Counsel requests

permission to file supplemental declarations from Ms. Turner with exhibits attached, and

from Ms. Laura Cunningham, President of the Open Technology Fund. Counsel for the

Plaintiffs hereby respectfully requests that the Court grant this motion.

                                              Respectfully submitted,

                                              /s/Deepak Gupta
                                              Deepak Gupta
                                              Gupta Wessler PLLC
                                              1900 L St NW, Suite 312
                                              Washington, DC 20036
                                              202-888-1741

                                              Counsel for Plaintiffs

June 26, 2020
